Exhibit 10.10

 

[b1.jpg]
 

 

 

 

 Bespoke is Money...TM

                 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made as of this 12th day of
October 2018 (“Effective Date”), by and between GeoVax Labs, Inc., a Delaware
Corporation, 1900 Lake Park Drive, Suite 380, Smyrna, GA 30080, (“GOVX” or the
“Company”), and Bespoke Growth Partners, Inc., a Delaware Corporation, 330
Clematis Street, Suite 217, West Palm Beach, FL 33401 (“Bespoke,” or the
“Consultant”). Company and/or Consultant may each be referred to herein as a
“Party,” and collectively as the “Parties.”

 

WHEREAS, the Company is a clinical-stage biotechnology company developing human
vaccines against infectious diseases and cancer using its novel Modified
Vaccinia Ankara, Virus-Like Particle (“VLP”) platform technology, which supports
the production of non-infectious VLPs from the cells of the vaccine recipient.
VLPs produced mimic a natural infection, stimulating the humoral and cellular
arms of the immune system to recognize, prevent and control the potential target
infection;

 

WHEREAS, the Company’s development programs are focused on vaccines against
Human Immunodeficiency Virus, Hemorrhagic Fever viruses, Hepatitis B, Human
Papilloma Virus and tumor associated antigen MUC1 related to metastasis of
multiple forms of cancer;

 

WHEREAS, the Company is seeking to grow into new markets and expand the
development and applications of its vaccines and may potentially seek certain
strategic opportunities to strengthen the Company’s growth prospects and balance
sheet;

 

WHEREAS, in light of the Company’s business expansion, the Company has contacted
Consultant to assist Company management with its growth plans;

 

WHEREAS, Consultant has substantial corporate advisory expertise for public
companies including in the areas of biotechnology and healthcare, and general
business and management consulting;

 

WHEREAS, Company desires to retain Consultant to (i) assist the Company with its
plans to expand its business; (ii) work towards institutionalizing the Company
from an investor perspective; (iii) develop and implement market strategies and
incorporate best practices; and (iv) furnish additional ongoing management and
business consulting services aimed at enhancing Company’s business
(collectively, the “Consulting Services”);

 

WHEREAS, Consultant desires to be engaged by Company and to provide the
Consulting Services pursuant to such engagement; and

 

Page 1 of 7  

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, and intending to be legally
bound hereby, Consultant and Company agree as follows:

 

1.      TERM. This Agreement shall commence on the date hereof along with
receipt of the fees defined in Section 4 below and shall extend thereafter for
an initial period of six (6) months (the “Term”). Unless immediate termination
is otherwise specifically permitted herein or by applicable law, the Company may
cancel this Agreement by providing thirty (30) calendar day’s written notice to
the other Party (a “Termination Notice”). Notwithstanding, in the event of a
Termination Notice, all of the compensation mentioned in this Agreement and
issued or owed to consultant up to and including thirty (30) days from the
Termination Notice (Shares, as defined in Section 4 below) shall be deemed
earned or immediately due and payable.

 

2.     CONSULTING SERVICES. Company expressly agrees and further acknowledges
that Consultant’s obligations are meant to create an impression and awareness in
the marketplace and are to be performed in a commercially reasonable manner and
that the execution of this Agreement cannot and does not guaranty any particular
success or result. Consultant agrees to act reasonably and in good faith to
assist the Company via the Consulting Services, which may include, always at the
Company’s specific request:

 

(a)     Providing consulting and liaison services to the Company relating to the
development and implementation of its corporate and business plan;

 

(b)     Possible planning, review and creation of certain corporate
communications and presentations, the issuance of which shall be subject to
applicable United States securities laws, including those governing disclosure,
private placements and public offerings;

 

(c)     Advising the Company with respect to potential future merger and/or
acquisition activities, strategic alliances and/or its financial structure and
that of its divisions or subsidiaries and/or any of its vaccines;

 

(d)     Assessment of the Company’s current shareholder base and working with
the Company to introduce potential institutional investors and high-quality
retail investors to the Company and educate such investors in regards to the
current position and potential of the Company in accordance with the Company
goal of achieving an appropriate investor mix of retail and institutional
investors;

 

(e)     Analysis of the current market strategies with respect to the Company,
related analysis and implementation of best practices; and

 

(f)     Such other Consulting Services and assistance as Consultant and Company
shall mutually deem reasonably necessary or appropriate to enhance GOVX’s
business.

 

Page 2 of 7  

 

 

--------------------------------------------------------------------------------

 

 

Company understands and acknowledges that the Consulting Services are not
intended to, will not constitute, and should never be construed as, engaging in
the provision of legal advice or broker-dealer activities to Company and that
the Consultant shall have no authority to make ‘offers’ to sell Company’s
securities, make representations or warranties on Company’s behalf or bind the
Company in any way.

 

3.     APPROVAL OF INFORMATION. Company shall furnish Consultant with such
information as is reasonably required in order for Consultant to perform its
duties hereunder (all such information so furnished, the “Information”). Company
recognizes and confirms that Consultant (i) will use, and rely primarily on, the
Information and information available from generally recognized public sources
(the “Public Information”) in rendering its services without having
independently verified the same; (ii) does not assume responsibility for the
accuracy or completeness of the Information and Public Information; (iii) will
not make an appraisal of any assets of Company; and/or (iv) will provide its
advice hereunder based on the Information and the Public Information. It is the
Company’s responsibility to make certain that the Information to be furnished by
Company, when delivered, will be true and correct in all material respects and
will not contain any misstatement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. Consultant shall make no representations, warranties or guarantees
on behalf of Company without Company’s prior written consent.

 

4.     COMPENSATION.

 

For the Consulting Services rendered during the Term the following
compensation/fees shall be due and owing the Consultant from the Company:

 

(a)     Simultaneous with the execution of this Agreement, Company shall issue
and immediately and irrevocably deliver to Consultant 5,000,000 shares of Common
Stock of the Company (the “Shares”).

 

(b)     The Shares are deemed and agreed to be a commencement incentive and
consideration now due and owing for Consultant entering into this Agreement and
performing Consultant’s duties during the Term of this Agreement. Company
acknowledges that Consultant has foregone other opportunities to enter into this
Agreement and to reserve sufficient resources to perform its duties throughout
the Term (including preliminary research, diligence and infrastructure set up
for Company’s account), and that Company therefore may derive immediate benefit
as a result of these actions taken by the Consultant hereunder.

 

(c) On the three (3) month anniversary of this Agreement, provided that this
Agreement has not been terminated pursuant to Section 1, Company shall meet in
person or by telephone to discuss the possibility of expanding the Consulting
Services offered to the Company by Consultant and whether any additional
compensation should be due Consultant.

 

Page 3 of 7  

 

 

--------------------------------------------------------------------------------

 

 

(d) Consultant shall not be issued, at any time during the Term or any extension
thereof, such number of shares of GOVX common stock that would result in
beneficial ownership by the Consultant and its affiliates of more than 9.99% of
the outstanding shares of Company Common Stock.

 

(e) The Company agrees to take any and all action(s) necessary to clear the
Shares awarded to Consultant under this Section 4 of restriction upon
presentation of any Rule 144 application by Consultant or its broker, including,
without limitation, (i) authorizing the Company’s transfer agent to remove the
restrictive legend on the Shares, (ii) expediting the acquisition of a legal
opinion from Company’s authorized counsel at Company’s expense (or, in the event
Consultant uses its own counsel, at company’s expense up to $500) favorably
opining as to the removal of the restrictive legend, and (iii) cooperating and
communicating with Consultant and its broker in order to use the Company’s
commercially reasonable best efforts to clear the subject shares of restriction
as soon as possible after presentation of a Rule 144 application by Consultant
or its broker to either the Company or its transfer agent. Further, the Company
agrees not to unreasonably withhold or delay approval of any application filed
by Consultant or its broker under Rule 144 to clear the subject shares of
restriction.

 

(f) The Company (i) agrees that its Board of Directors has approved this
Agreement and that it will appropriately and timely disclose the issuance of the
Shares in its SEC filing(s) if required by applicable securities laws; (ii)
shall provide Consultant with a true and correct copy of the Company Board
Resolution authorizing the issuance of the Shares; and (iii) represents and
warrants that the Shares delivered to Consultant as compensation hereunder shall
be validly issued, fully paid and non-assessable.

 

(g) The Parties shall negotiate and agree in good faith regarding Consultant’s
compensation package for any consulting services to be provided beyond the scope
of this Agreement and/or beyond the Term depending upon the Company’s needs at
such time and the services being requested of Consultant.

 

(h) The registration name on all stock certificates delivered to Consultant
shall be “Bespoke Growth Partners, Inc.” unless Consultant advises otherwise in
a writing signed by its CEO.

 

5.     LIMITATION OF ENGAGEMENT. Company acknowledges that Consultant has been
retained only by Company, that Consultant is providing Consulting Services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that Company’s engagement of Consultant is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of GOVX or any other person not a Party hereto as against Consultant or
any of its affiliates, or any of its or their respective officers, directors,
controlling persons, employees or agents. Unless otherwise expressly agreed in
writing by Consultant, no one other than the Company is authorized to rely upon
this Agreement or any other statements or conduct of Consultant. Company
acknowledges that any recommendation or advice, written or oral, given by
Consultant to the Company in connection with Consultant’s engagement is intended
solely for the benefit and use of the Company, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Consultant
shall not have the authority to make any commitment binding on the Company.
Company in its sole discretion, shall have the right to reject any investor
introduced to it by Consultant. Company also acknowledges that neither the price
of the Company’s stock, nor the trading volume thereof measure Consultant’s
performance hereunder.

 

Page 4 of 7  

 

 

--------------------------------------------------------------------------------

 

 

6.     CONFIDENTIALITY. Other than as required by applicable law, neither
Consultant nor any of its consultants, employees, agents, and/or officers or
directors shall disclose any knowledge or information they may obtain in the
course of performing the Consulting Services, which knowledge or information
might concern confidential or material, non-public affairs of Company without
the Company’s prior consent.

 

7.      COMPLIANCE AND GOVERNING LAW.

 

(a)     GOVX, in connection with the issuance of any stock to Consultant
hereunder, as may be applicable, shall be responsible for any and all compliance
with applicable securities laws, rules and regulations, including, without
limitation, the Act as well as all applicable filing requirements under the
Securities Exchange Act of 1934 (“Exchange Act”), and all state securities laws.
Company recognizes and agrees that failure to timely make its Exchange Act
filings will materially hinder the effectiveness of the Consulting Services and
will constitute automatic grounds for cancellation by the Consultant and all
compensation paid to Consultant up to and including the date of such failure
shall be deemed fully earned by Consultant as of such date.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

(c) It is specifically understood that Consultant is not and does not hold
itself out to be a ‘broker/dealer’ as that term is understood in applicable law
(including the ‘Paul Anka’ SEC no-action letter dated July 24, 1991, and the
‘Country Business, Inc.’ SEC no-action letter dated November 8, 2006) in
reference to the Company procuring financing sources and merger and/or
acquisition candidates, and Consultant does not normally provide such services.
Consultant may identify and introduce to the Company potential investors but
will not be responsible for the structuring of any transaction with any such
investor. Any obligation to pay compensation hereunder shall survive the merger,
acquisition or other change in the form of entity of the Company and to the
extent it remains unfulfilled shall be assigned and transferred to any successor
to the Company. The Company agrees that no reference to the Consultant will be
made in any filing, press release or advertisement of any financing without the
express approval, in writing, of such release by Consultant, except as required
at law. It is further understood that Company and not Consultant is responsible
to perform any and all due diligence on any broker/dealer, lender, investor or
merger or acquisition candidate introduced to Company by Consultant under this
Agreement prior to Company receiving funds or closing on any transaction.

 

Page 5 of 7  

 

 

--------------------------------------------------------------------------------

 

 

8.     NOTICE. All notices and correspondence hereunder shall be in writing and
sent by overnight delivery service, with all charges prepaid, to the applicable
Party at the addresses set forth above, or by confirmed facsimile transmission
(including, without limitation, computer generated facsimile) or by e-mail, as
to each Party, to such address as any Party may from time-to-time designate for
itself by notice in writing given to the other Party complying as to delivery
with the terms of this paragraph. All such notices and correspondence shall be
deemed given upon the earliest to occur of (i) if by e-mail, actual receipt;
(ii) if sent by overnight delivery service, when received at the above stated
addresses or when delivery is refused; or (iii) if sent by facsimile
transmission or electronic mail, on the next business day or when receipt of
such transmission is acknowledged or confirmed, whichever is earlier.

 

9.     INDEMNIFICATION. Company agrees to indemnify, defend and hold harmless
Consultant, its officers, directors, members, employees, affiliates, and agents
against all losses, expenses, damages and costs, including reasonable attorneys’
fees, resulting from any act, action or omission, except for acts of Consultant
of willful misconduct, bad faith or gross negligence, related to this Agreement.
Subject to Section 10 hereunder, Consultant agrees to indemnify, defend and hold
harmless Company, its officers, directors, members, employees, affiliates and
agents against all losses, expenses, damages and costs caused by Consultant’s
willful misconduct, bad faith or gross negligence related to this Agreement.

 

10.     LIMITATIONS. Any liability of Consultant and its officers, directors,
controlling persons, employees or agents related to this Agreement shall not
exceed the compensation (measured on the date of issuance of the Shares) paid to
Consultant by Company pursuant this Agreement. No guarantees of GOVX stock
performance express or implied have been made by or involving the Company or
Consultant in connection with this Agreement, which Agreement memorializes the
full extent of the relationship between the Company and Consultant.

 

11.     EXPENSES. Company will reimburse Consultant for its receipted expenses
incurred in connection with the Consulting Services, including, but not limited
to, expenses relating to Consultant’s travel and lodging and printing and/or
mailing costs. Reimbursement shall be made within ten (10) business days
following receipt of Consultant’s invoice by Company provided such expenses in
the aggregate during the Term shall not exceed ten thousand dollars ($10,000)
unless first approved by the Company. Consultant shall always seek advance
approval from Company for any single expense that exceeds five hundred dollars
($500). Company shall also reimburse Consultant upon presentation of any costs
incurred by Consultant for collection of any fees due to Consultant under this
Agreement, including but not limited to reasonable attorneys’ fees and court
costs.

 

Page 6 of 7  

 

 

--------------------------------------------------------------------------------

 

 

12.     INDEPENDENT CONTRACTORS. No agency, joint venture, partnership or
employment shall be created by this Agreement, as the Parties are independent
contractors with respect to one another. Neither Party shall have authority to
act as an agent of the other or to otherwise bind the other to any agreement,
commitment, obligation, contract, instrument, undertaking, arrangement,
certificate or other matter. Each Party hereto shall refrain from making any
representation intended to create an apparent agency, employment, partnership or
joint venture relationship.

 

13.     MISCELLANEOUS. This Agreement shall not be modified or amended except in
writing signed by the Parties. This Agreement shall be binding upon and inure to
the benefit of the Parties. This Agreement constitutes the entire agreement of
the Parties with respect to the subject matter hereof and supersedes any prior
agreements. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. In the interpretation of this Agreement, the ‘contra
proferentem’ rule of construction will not apply (this Agreement being the
product of negotiations between commercially sophisticated Parties) and this
Agreement will therefore not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation and drafting hereof. This Agreement may be
executed in counterparts (including e-mail or facsimile counterparts), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

IN WITNESS WHEREOF, the Parties to this Consulting Agreement have hereunto set
their hands and seal the day and year first above written.

 

Bespoke Growth Partners, Inc.

GeoVax Labs, Inc.

 

 

 By: /s/ Mark H. Peikin

 Name:Mark H. Peikin, Esq.

 Title: CEO

 Duly Authorized

 

 By: /s/ David Dodd

 Name: David Dodd

 Title: Chairman, President and CEO

 Duly Authorized

 

[Signature Page 9 of 9 / Bespoke Growth Partners, Inc. / GOVX / Consulting
Agreement / September 2018]

 

 

Page 7 of 7  

 